Citation Nr: 0927624	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO. 06-11 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for prostate cancer, 
including as due to radiation/chemical exposure.

2. Entitlement to service connection for malignant melanoma, 
including as due to radiation/chemical exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1969 through 
September 1994. This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking service connection for both prostate 
cancer and malignant melanoma. To establish service 
connection, the claims folder must contain: medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999). In this case, the Veteran contends that his 
claimed disabilities are due to radiation exposure, which he 
claims exposure via UV radiation exposure during twenty-five 
years as a pilot, and his exposure to stored chemicals.  See 
Veteran's statement of June 20, 2006.

Service connection for a disorder that is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways. 
See Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 
120 F.3d. 1239 
(Fed. Cir. 1997). First, there are certain types of cancer 
that will be presumptively 


service connected for radiation-exposed Veterans. See 38 
U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d). The Board notes that neither prostate 
cancer, nor melanoma, are found on the list of presumptive 
diseases within 38 C.F.R. § 3.309. Second, 
38 C.F.R. § 3.311(b) includes a list of "radiogenic diseases" 
that will be service connected provided that certain 
conditions specified in that regulation are met. Both 
prostate cancer and melanoma are "radiogenic diseases." 
Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service." See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed.Cir. 1994).

38 C.F.R. § 3.311 states that if the Veteran has one of the 
radiogenic diseases, the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the Veteran's disease 
resulted from radiation exposure during service. Again, both 
prostate cancer and melanoma are deemed "radiogenic 
diseases."  38 C.F.R. § 3.311(b)(2). First, in cases such as 
this, when the Veteran neither alleges exposure to 
atmospheric nuclear weapons tests, nor claims to have been 
present during the American occupation of Hiroshima and 
Nagasaki, a request will be made for any available records 
concerning the Veteran's exposure to radiation. 38 C.F.R. 
§ 3.311(a)(2). These records normally include, but may not be 
limited to the Veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), if maintained, service 
treatment records, and other records that may contain 
information pertaining to the Veteran's radiation dose in 
service. All such records will be forwarded to the Under 
Secretary for Health, who will be responsible for preparation 
of a dose estimate, to the extent feasible, based upon 
available methodologies. 38 C.F.R. § 3.311(a)(2)(iii).

A review of the claims folder reveals that these claims have 
not been properly developed in accordance with the 
regulations cited above. Between May 2004 and September 2004 
several PIES requests and phone calls were made to the 
National Personnel Records Center (NPRC) in an effort to 
obtain the Veteran's Service Personnel Records and DD Form 
1141. Negative responses were received 


indicating that the Veteran's record was charged out to the 
Air Force Headquarters and essentially lost. See September 
2004 PIES response. A close look at the PIES response shows 
that the NPRC referred the RO to "Code 22" and indicated 
that "any follow ups should be addressed to that office." 
Id. It appears, however, that the RO simply repeated its 
request to the NPRC over and over again. There is no record 
of a request to any other facility, including the Air Force 
Headquarters, to obtain the Veteran's service personnel 
records and DD Form 1141. Under 38 C.F.R. § 3.159(c)(2), VA 
has a duty to assist the Veteran in this regard. VA must make 
as many attempts as necessary to obtain relevant records in 
the control of a Federal department or agency. In this case, 
it appears that the RO simply repeated its request to the 
same facility, despite being repeatedly instructed to follow-
up elsewhere. The duty to assist has not been met. Once it is 
met, further development is also necessary to meet the 
requirements of 38 C.F.R. § 3.311, described above. As such, 
a remand is necessary.

Melanoma Due to Sun Exposure

The evidence suggests that the Veteran is seeking to 
establish service connection for malignant melanoma, 
alternatively, on a direct basis due to extensive sun 
exposure during service. As discussed above, entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied. 
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt will be 
given to the Veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Veteran is service connected for basil cell carcinoma. 
See July 2005 rating decision. This grant was based upon the 
May 2005 VA examiner's opinion that the Veteran's basil cell 
carcinoma was at least as likely due to sun exposure during 
the Veteran's 25-year career as a pilot. A review of the 
examination report shows that his was a "Skin Diseases" 
examination by a Dr. Goei, and that in addition to opining as 
to the etiology of basil cell carcinoma, she reported that 
the Veteran "also has a diagnosis of malignant melanoma 
which is currently in remission. He has been advised to talk 
to his VA representative concerning a claim for this if he is 
interested."  This comment suggests that the VA examiner saw 
a possible suggestion of service connection for this 
condition. She went on to say, however, that she was not 
commenting further because this condition was not ordered to 
be examined.

In March 2007, the Veteran was afforded a second VA 
examination. The skin condition was reported on an 
examination report showing that the examination was a 
Genitourinary Examination. The Board notes that it was an 
M.D. that conducted this examination, but his specialty is 
unclear. Nonetheless, the examiner did discuss the Veteran's 
skin condition. The examiner reported that the Veteran had a 
well healed scar from removal of melanoma from the back, but 
saw no evidence of recurrence of the melanoma. The examiner 
went on to discuss several articles submitted by the Veteran, 
and their correlation between melanoma and sun exposure. The 
examiner, however, proceeded to answer whether the Veteran's 
melanoma "is due to cosmic radiation and other types of 
occupational radiation from having served as a pilot."  He 
specifically stated that "there is a less than 50 percent 
probability that the [V]eteran's melanoma was caused by 
cosmic radiation or other type of occupational radiation 
experienced as a pilot in the military."  

It is unclear why the examiner did not opine as to the 
potential relationship between the in-service sun exposure 
and the Veteran's melanoma, considering the grant of basil 
cell carcinoma based upon sun exposure, the suggestion by the 
2005 VA examiner that a claim should be filed for melanoma, 
and the discussion of articles showing a relationship between 
sun and melanoma. Because of this omission, the Board finds 
that this matter should be remanded in order to obtain an 
addendum to the VA examination, which includes an answer to 
this question.
Accordingly, the case is REMANDED for the following action:

1. Ensure that the duty to assist under 
38 C.F.R. § 3.159(c)(2) is met by 
requesting the Veteran's service personnel 
records and DD Form 1141 from all 
appropriate sources, including but not 
limited to "Code 22" as described in the 
September 2004 PIES inquiry, and/or the 
Air Force Headquarters, and any other 
possible resource.

2. Request a dose estimate from the 
Defense Threat Reduction Agency (DTRA). 
The information contained in the letter to 
DTRA should include the regulation under 
which the request is made (38 C.F.R. § 
3.311); the Veteran's name, address and 
phone number; the Veteran's branch of 
service and service number; the Veteran's 
social security number; the Veteran's 
organization or unit of assignment at the 
time of exposure; dates of assignment at 
the radiation-risk activity; a full 
description of the duties at the radiation 
risk activity (with enclosure of copies of 
the Veteran's statements and other 
pertinent documents); and a description of 
the diseases claimed, to include the 
location of any melanoma. See VBA Fast 
Letter 04-20.

3. If exposure to any radiation is 
confirmed, the case should then be 
referred to the Under Secretary for 
Benefits to obtain an opinion as to 
whether sound scientific and medical 
evidence supports the conclusion that it 
is at least as likely as not that the 
Veteran's prostate cancer and/or melanoma 
resulted from exposure to ionizing 
radiation during active service.

4. Obtain an addendum to the VA 
examination reports of record. If 
possible, the addendum should be written 
by the 2005 VA skin examination doctor, or 
alternatively, by the 2007 VA examiner. 
The examiner should review the evidence of 
record, and should provide an opinion 
regarding the etiology of the Veteran's 
malignant melanoma by addressing the 
following question: is it more likely than 
not (i.e., probability greater than 50 
percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
malignant melanoma was due to sun exposure 
during the Veteran's 25-year career as a 
pilot?  The examiner should discuss all 
relevant evidence, including the May 2005 
VA skin examination report.

5. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).

